Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 1 Off3lea

D.C. Superior Court
03/04/2021 15:55PM
Clerk of the Court

IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
Civil Division

 

DISTRICT OF COLUMBIA,
a municipal corporation,

400 6th Street, N.W
Washington, D.C. 20001, Civil Action No.:

Plaintiff,
V.
VIZION ONE, INCORPORATED

6856 EASTERN AVENUE, N.W.
WASHINGTON, D.C. 20012,

 

Defendant.

 

COMPLAINT FOR UNJUST ENRICHMENT
The District of Columbia (“District”), by its Office of the Attorney
General, brings this action against Defendant Vizion One, Incorporated (“Vizion One”),
for damages and all appropriate relief, as follows.

1. This case arises out of Vizion One’s submission of fraudulent claims to
the District’s Medicaid Program for services not actually provided or legally covered by
the Program in order to unlawfully enrich itself at the expense of the District and its
residents.

2. Vizion One engaged in an elaborate scheme to unlawfully attain funds
from the District’s Medicaid Program, administered by the District’s Department of
Health Care Finance (“DHCF”). Vizion One employed Personal Care Aides (“PCA”),
who recruited and bribed Medicaid Beneficiaries (“Beneficiaries”) to falsely claim they
needed, and received, care that was not actually needed or provided to them. Some of the

recruited Beneficiaries were not residents of the District and were provided District
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 2 of 31

addresses by Vizion One in order to fraudulently collect money from the District
Medicaid Program. As part of this scheme, Vizion One also paid kickbacks to
chiropractors to execute fraudulent treatment plans for submission to the District’s
Medicaid Program for reimbursement.

3. The District brings this action to recover funds unjustly obtained by
Vizion One at the expense of the District’s taxpayers and Medicaid Program.

Jurisdiction and Parties

4. This Court has jurisdiction over the subject matter of this action pursuant
to D.C. Code § 11-921 as this action is brought by the District. This Court has personal
jurisdiction over Defendant pursuant to D.C. Code §§ 13-422, 423(a)(1) and (3).

5. Plaintiff, the District of Columbia, a municipal corporation empowered to
sue and be sued, is the local government for the territory constituting the permanent seat
of the government of the United States. The District is represented by and through its
chief legal officer, the Attorney General for the District of Columbia. The Attorney
General has general charge and conduct of all legal business of the District and all suits
initiated by and against the District and is responsible for upholding the public interest.
D.C. Code § 1-301.81(a)(1).

6. Defendant Vizion One was a home health agency (“HHA”) that employed
PCAs to provide services to District Medicaid Beneficiaries. Vizion One was licensed as
an HHA by the District’s Department of Health.

The Medicaid Program

7. Medicaid is a healthcare program established by Congress under Title XIX

of the Social Security Act of 1965. In the District, Medicaid is jointly funded by the

federal and District governments. DHCF is the agency that administers the District’s
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 3 of 31

Medicaid Program. The District’s Medicaid Program provides healthcare coverage to
residents of the District whose incomes are below a certain financial threshold as
measured against the poverty line.

8. DHCF enters into agreements with medical providers to secure particular
Medicaid benefits. D.C. Code § 7-771.07(7). Among those benefits are PCA services.
PCA services are performed by individuals who go to a Beneficiary’s home and provide
assistance with the activities of daily living (‘ADLs”). ADLs include the ability to get in
and out of bed, bathe, dress, eat, take medication prescribed for self-administration, and
engage in toileting.

9. In the District, PCA services are provided to Beneficiaries by PCAs
employed by an HHA.

10. To be eligible to participate in the District’s Medicaid Program, HHAs are
required to abide by all federal and local laws, regulations, and District program manuals
governing Medicaid payments. To receive payments from the District Medicaid Program,
HHAs are required to submit claims, electronically or in paper form, to DHCF. As part of
the claims process, an HHA has to identify certain information related to the provision of
services including the name of the District Beneficiary, the dates of service, the type of
services provided and the corresponding Medicaid billing codes for those services, the
length of time a service is provided, and the amount of money claimed for reimbursement
from the District Medicaid Program. Beginning on or about July 2, 2012, claims had to
include the National Provider Identifier of the physician who had prescribed the PCA
services. The District’s Medicaid program only pays for services that are deemed
medically reasonable and necessary by a qualified medical professional and that are

provided as claimed.
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 4 of 31

11. During the relevant period, to receive PCA services covered by the
District’s Medicaid Program, a Beneficiary must obtain a prescription from a physician
or an advanced practice registered nurse (herein referred to as a nurse practitioner). The
District’s Medicaid Program will only reimburse PCA services if a physician or nurse
practitioner determines, after a physical examination, that the beneficiary is functionally
limited in one or more ADLs. The prescribing physician or nurse practitioner must have
an expectation that the medical, nursing, and social needs of a Beneficiary could be
adequately and safely met in the Beneficiary’s home. To reach this determination, a
physician or nurse practitioner must perform a physical examination focused on the
Beneficiary’s ability to perform ADLs and the Beneficiary’s specific living environment
and living arrangements. The prescription sets forth the recommended frequency and
duration of PCA visits.

12. After receiving a prescription, a District Medicaid Beneficiary presents the
prescription to an HHA. The HHA will assign a PCA to the Beneficiary and arrange for a
registered nurse to draft a plan of care or a plan of treatment (“POC”) after performing an
initial assessment of the Beneficiary’s functional status and needs. The POC is required
to specify the frequency, duration, and expected outcome of the PCA services, and to be
individualized to meet the Beneficiary’s needs. The POC must be approved within 30
days of the start of the provision of PCA services to the Beneficiary and must be re-
certified by the physician or nurse practitioner at least once every six months. The POC
must also be reviewed by a registered nurse at least once every sixty-two days and
updated and modified as needed to address the Beneficiary’s changing medical needs.

13. Prescriptions and POCs are only valid if signed by a licensed physician or

nurse practitioner.
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 5 of 31

14. The instructions in a prescription state that the “Physician/Nurse
Practitioner (NP) is to complete all sections [of the prescription] . . . and transit to home
health agency as the order for personal care services.” Box 12 of the prescription 1s titled
“Justification. Ordering Physician/NP Must Specify.” Box 13 of the prescription is the
certification and provides for the “Signature of Ordering Physician/NP.”

15. The last page of the POC contains a section titled “Practitioner approving
Plan of Care,” and the signatory line states “physician/nurse practitioner.”

16. According to the District of Columbia Health Occupations Revisions Act,
D.C. Code §§ 3-1201 ef seg., individuals licensed as chiropractors are neither physicians
nor advanced practice registered nurses (nurse practitioners) and cannot practice
medicine or provide prescriptions for PCA services.

Vizion One’s Scheme to Unlawfully Enrich Itself

17. From on or about January 2012 to on or about April 2014, Vizion One
engaged in a scheme to unlawfully obtain money from the District Medicaid Program by
submitting false claims for services that were invalidly authorized or never provided.

18. Vizion One employees recruited Medicaid Beneficiaries to request PCA
services that they did not need and ultimately, did not receive. Vizion One also used
Beneficiaries and other non-employees (“Recruiters”) who were paid kickbacks to recruit
new Beneficiaries into the scheme.

19. Vizion One employees and Recruiters canvassed underserved populations,
such as homeless shelters. They would find a Beneficiary and offer them cash payments
to claim they needed PCA services. Recruiters also recruited Beneficiaries outside
District agency offices, including the Department of Human Services processing centers

and the Department on Disability Services’ offices where Beneficiaries were attending to
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 6 of 31

other matters involving Medicaid enrollment or services. Once a Beneficiary agreed to
enter the scheme, the Recruiter would coordinate with a Vizion One employee to assist
the Beneficiary in getting approved for PCA services.

20. Vizion One employees and Recruiters also paid already-recruited
Beneficiaries to enlist other Beneficiaries. For example, one such Beneficiary was a
regular patient at a healthcare clinic. He was familiar with other Beneficiaries that were
also patients at the same clinic. Vizion One employees and Recruiters paid him $100 for
each Beneficiary he could recruit to falsely claim they needed PCA services.

21. If recruited Beneficiaries did not have a District address, such as homeless
Beneficiaries or those who lived outside the District, the Vizion One employee or
Recruiter would provide them with a D.C. address to qualify for in-home services
through Medicaid.

22. On occasion, Vizion One employees and Recruiters would coach the
Beneficiary on what to say to physicians and nurse practitioners to convince them that
they had a medical need for PCA services. Once the Beneficiary obtained the prescription
for PCA care, Vizion One would not provide services to the Beneficiary. Instead, a
Vizion One employee would pay the Beneficiary a sum of money, sometimes up to $200
every two weeks, to sign time sheets stating services were provided, when they were not.

23. Vizion One also recruited chiropractors to prescribe PCA services to
Beneficiaries. The recruited chiropractors were neither physicians nor nurse practitioners
and were not legally or medically qualified to prescribe these services.

24. —_-Vizion One employees would bring Beneficiaries to the chiropractors’
office for an intake examination that was required for the prescription. The chiropractor

would do a brief “examination” and would typically prescribe the maximum allowable
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 7 of 31

PCA services for eight hours a day, seven days a week, for six months. Vizion One gave
the chiropractors examples of pre-filled intake exam forms so they understood what to
write on the prescription that would qualify Beneficiaries for services.

25. After the sham examination, the Vizion One employee would take the
signed intake form back to Vizion One, which would prepare a POC. Once the POC was
created, Vizion One would send it back to the chiropractor, often via facsimile, and the
chiropractor would sign on the line designated for a “physician” signature.

26. On some occasions, Vizion One would send chiropractors prefilled forms
for initial intakes, the required six-month reexaminations, and POCs, and the
chiropractors would sign the form without ever meeting with the Beneficiary.

27. Vizion One employees paid the chiropractors cash payments up to
approximately $200 for each Beneficiary that the chiropractors prescribed services to.

28. Vizion One used these sham examinations and POCs to support and
justify their claims for payment to the District Medicaid Program.

29. During the relevant time period, a typical fraudulent prescription secured
by Vizion One translated into a POC for eight hours of PCA services every day for five
days a week or eight hours every day for seven days a week for a six-month time span. A
single prescription and POC resulted in the District’s Medicaid Program paying Vizion
One approximately $16,952.00 or $23,732.00 for PCA services that were not medically

necessary, were not properly authorized, and were not actually provided.
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 8 of 31

COUNTI
Unjust Enrichment

30. The District realleges the foregoing paragraphs of this Complaint as if
fully set forth herein.

31. This is a claim for the recovery of monies by which Defendant Vizion
One has been unjustly enriched.

32. By directly or indirectly obtaining government funds from the District
Medicaid Program to which it was not entitled, Vizion One was unjustly enriched to the
detriment of the District by over three million dollars.

Prayer for Relief

WHEREFORE, the District respectfully requests that judgment be entered in its
favor and against Defendant on its claims, and impose damages as follows:

(1) On Count I against Defendant Vizion One, awarding the District actual

damages in an amount to be determined at trial;

(2) Awarding the District interest, costs, and other recoverable expenses

permitted by law; and

(3) | Awarding the District such further and additional relief as the Court may

deem just and proper.
Jury Demand
The District of Columbia hereby demands a trial by jury on all issues triable by a

jury and by the maximum number of jurors permitted by law.
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 9 of 31

Date: March 4, 2021

Respectfully submitted,

KARL A. RACINE
Attorney General for the District of Columbia

KATHLEEN KONOPKA
Deputy Attorney General
Public Advocacy Division

/8/ Catherine A. Jackson
CATHERINE A. JACKSON
(D.C. Bar No. 1005415)
Chief, Public Integrity Section

 

/S/ Jennifer C. Jones
JENNIFER C. JONES
(D.C. Bar No. 1737225)
Senior Trial Counsel
Office of the Attorney General
400 6th Street, N.W., 10th Floor
Washington, D.C. 20001
(202) 741-8871 (email)jen.jones@dc.gov

 

Attorneys for the District of Columbia
. Case 1:21-cv-OS@perksC obdultnDistict hi Colma Page 10 of 31
CIVIL DIVISION
Civil Actions Branch
800 Indiana Avenue, N.W., Suite 5000 Washington, B.C. 20001
Telephone: (202) 879-1133 Website: www.dccourts.gov

   

District of Columbia

 

 

 

Plant
V5.
Vizion One, incorporated Case Number
_ SERVE: Donald M, Temple, Esa
Temple Law Offices | Defendant
13710 L Street, NW Suite 750
Washington, D.C. 20005 SUMMONS

To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty one (2 1) daye after service of this summons upon you,
exclusive of the day of service. If you are bemy sued as an officer or ageney of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this. summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attorney’s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

 

 

 

 

 

 

Jennifer Jones, Sr. Trial Counsel! Clerk af the Court

Name of Plaintiff's Attomey

DC Office of the Attorney General By
Address Depaty Clerk

400 6th Street N.W. Washington, D.C, 20001
(202) 741-8871 Date,
Telephone
RISE RATE ST Bik (202) 878-4328 Veuillez appeler au {202} 879-4828 pour une traduction Bé cd mat bai dich, h4y goi (202} 879-4828

iN CST ARM, (202) 879-4826 RIE RIMR — eatrcY Tore AeTTTd (202) 879-4828 Reker

IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT WNOTIFIES YOU TO DO 3, 4 JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAM AGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OK FERSONAL FROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE FUDGMENT. IF YOU INTEND TO OPPOSE THIS
ACTION, DO NOY BAIL PO ANSIVER BYTHIN THE REOLIRED TIME.

Tf you wish ts talk too lawyer and feel that you cannot afferd to pay a fee to a Jawyer, promptly contact one of the offines of the
Legal Ald Society (202-G28-1) 61) or the Néjghborhoad Legal Services (202-279-8100) for help or saree to Sidie S000 at 500
Indiana Aveaue, NAW, Sr more information caneaniing places where you may ask for such help,

   

See reverse side for Spanish translation
Vea al dorso la traduccién al espafiol
sce Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 11 of 31

TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
DIVISION CIVIL
Seccién de Acciones Civiles
800 Indiana Avenue, N.W., Suite 5000, Washington, D.C, 20001
Teléfoma: (202) 879-1133 Sitio web: www.decourts.gov

 

 

 

 

Demandante
contra
WNimero de Caso:
Demandado
CITATORIO
Al susadicho Demandado:
Por a presente se ie offa a comparecer y Se le require eriregar una Contestacian 2 la Demands sdjunta, Ses en

persona o por medio de un ebogado, en ef plaxo de yeintiis (21) dias contadas después que usted haya recilide este
citaterio, exchyyendo el dia mismo de la entrega del aitaforio, Si usted esta siendo demandade en calidad de oficial o
agente del Goblemo de los Estados Unidas ao Norteamérica o del Gobierno del Distrito de Columbia, tiene usted

events (80) dias, contadds después que usted haya reciide este citaterin, para enitregay au Contestacion, Tisne que

fs

qviatle por comree una copia de su Cantestacin al shogade dela parte demandants. El sombre y direceiéa del
abogade aparecan al final de este documents. Ai ef demandado no tere abogado, tenc que enviarle af demiandante une

oapia de la Contestacion por corres a la direocion que aparece en este Citatorio.

Cy

Aousted también se le require presentar 1¢ Contestacién original al Tribunal on la Cificina S000, site on 200
Indiana Avenue, N.W., entre las. &:30-aam, ¥ 5:00 pan, de lunes a. vierries 0 entre las 9:00 a.m, y las 12:00 del mediodia

log adhados, Usted. puede presentur [a Comestacion original ente sl Jeez ya sca antes gue usted le antregae al
: = ON =

démaridante una copia de la Contestaciin o en el plazo de siete (7) dias de habesie hecho te entrega al demandante. St
usted Incumple cou presentar und Contestacién, podria digtarse an fallo en rebeldia contre wsted pare que ee: haze
efeotive el desagravio qué.se busca en la denmada.

SECRETARIO DEL TRIBUNAL

 

Nombre del abogade del Demandante

 

 

 

 

 

Por:
Drreccion - Subgesrataric
Fecha
Telétons
20S Bhs EFT BAR 02) 879-4628 Veuitiex appeler au (202} 879-4828 pour une traduction Bé od méi bai dich, hay goi (202) 878-4828
SUSSMAN 202) 879-4826 BUSS Be PRICE POD? ACTED (202) 879-4828 BRarer

IMPORTANTE: SL USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANTES
MENCIONADO O, SI LUEGO BE CONTESTAR, USTED WO COMPARECE CUANDSD LE AVISE BL, JUZGADO, PODREA
DHCTARRE UN FALLO EN REBELDIA CONTRA USTED PARA QUE SE.LE COBRE LOS DANOS ¥ PERI LACHOS LQTRO
DESAGRAVIC GUE SE BUSQUE EN LA DEMANDA, SI ESTO OCHURRE, PODIUA RETENERSELE SUS INGRESOS, ©
popeis TOMARSELE SUS BIENES PERRONALES 0 BIENES RAICES ¥ SER VENDIDOS PARA PAGAR EL FALLO. ST
USTED PRETENDE QPONERSE A ESTA ACTION, NO DEIF DE CONTESTAR Ld DEMANDS DENTRO BEL FLAG

EXIGIDE.

 

ae

 

 

     

 

&: desea cOnversat coh an abogada ¥ le parece que no pudde pegarle a uno, Lame pronto ¢ ane de nuestras aficinas del Legal Aid
Rpeiety 202-628-116) ) o al Neighborimed Legal Services (262-279-5100) para peilir avila o venga a la Oficina 5000 dsl 500
Indians Avenue, NOW, para informarse sobye ottes Ingares donde puede pedirayuda al respecto.

  

Vea ai dorso el original en inglés
See reverse side for Enghsh original

¥-311A fRev. Rhine 26171 Super. CL Civ. R.4
 

Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 12 of 31
Superior Court of the District of Columbia

CIVIL DIVISION- CIVIL ACTIONS BRANCH

INFORMATION SHEET
District of Columbia _ Case Number:
Date: March Ye 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v8
Vizion One, Incorporated ; PT] One of the defendants is being sued
in their official capacity.
ns (Please Print) ; "Relationship to Lawsuit
ennifer Jones, Sr. Trial Counsel « titetees
Finn Name: TAL Attorney for Plaintiff
DC Office of the Attorney General {WT} Self (Fro Se)
Tetephone No.: Six digit Unified Bax No.: Cl Omer
(202) 741-8871 4737225 ORME me
TYPE OF CASE: Cl Non-Pury fl § Person Jury [Ri 12 Person Jury
Demand: $ damages to be determined at trial, estimatedother: interest. attorney fees, casts and penalties as
over three milion collars | ; —_ determined by the Court
PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case Noe ge cnt Calendar 8: 6 ae
CaseNoj FR Calendar ences
NATURE OF SUIT: iCheck One Bax Gate}
A. CONTRACTS COLLECTION CASES
F101 Breach of Contract TT 14 Under $25,000 Pitt Grants Consent (116 Under $25,000 Consent Denied
[7] 02 Breach of Warranty PU] 17 OVER $25,000 Pi, Grants Consent{_] 18 OVER $25,000 Consent Denied
P"] 06 Negotiable Instrument [7] 27 insurance/Subrogation [326 insurance/Subrogation
[_] 07 Personal Property Crver $25,000 PRE Grants Consent = Over $25,000 Consent Denied
f7} 13 Employment Discrimination P71 07 Insurance/Subrogation {334 tnsurance/Subrogation
Cc 15 Special Education Fees Under $25,000 PRE Grants Consent Under $25,000 Consent Denied
{122 Motion to Confirm Arbitration
Award Cotlectiay Cases Onhy)
B. PROPERTY TORTS
[Tl OL Automobile i] 43 Bestruction of Private Property ("3 05 Trespass
[] 02 Conversion i] 64 Property Damage
C7} O7 Shoplifting, D.C. Code § 27-102 (a)
C, PERSONAL TORTS
{101 Abuse of Process [7] 1G Invasion of Privacy PTH Personal infury- (Not Automobile,
TU] 62 Alenation of Affection [UL LL Libel and Slander _ Not Malprachee)
[7] 03 Assault and Battery [7] 12 Malicious Interference Co {S$ Wrongful Death (Not Malpractice}
P| G4 Automotile- Personal Injury [0] 13 Malicious Prosecution [719 Wrongful Eviction
[7] 05 Deceit (Misrepresentation) [7] 14 Malpractice Legal [_] 20 Friendly Suit
Lo] 06 False Accusation T_]iS Maturactice Medical Gncluding Wrongfitt Death} [21 Asbestos
[_] 07 False Arrest rT] 16 Negligence- (Not Automobile, [—] 22 Toxic/Mass Torts
P] G8 Fraud Not Malpractice) f7] 23 Tobacco

CU} 24 Lead Paint

 

 

 

SEE REVERSE SIDE AND CHECK HERE Sv IF USED

CV -496/June 2015
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 13 of 31

Information Sheet, Continued

 

C, OTHERS
{} Of Accounting
(77 02 Att. Before Judgment
{7} O5 Electment
(TPO Special Writ/Warrants

(XC Code § 11-947}

{310 Tratfic Adpudication
{7 1i Writ of Replevin
{] 12 Enforce Mechanics Lien
CAL 16 Declaratory Ridgment

{7} 17 Merit Personnel Act (GEA}
(D.C. Code Title 1, Chapter 6)

CU} 18 Product Liability

[i 24 Application to Confirm, Modify,
Vacate Atbitratien Award (DC Code §

[7 29 Merit Personnel Act (OGR)}

[J 31 Housing Code Regulations

_ 32 Qui Tam

33 Whistleblower

16-4409}

 

i.
(J 03 Change of Narce
[| 06 Poreign Judgment/Domestic
[J O8 Foreign Judgment/Intemational
f"} 13 Correction of Birth Certificate
[7] 14 Correction of Marriage
Certificate

["] 15 Libel of Information
PU] i6 Enter Administrative Order as
Tdgment iD. a §

-} 802.03 th) or 32-151 9 (a
[oI 20 Master Meter (D.C. Code §

42- 3301 , et seq}

mF: x Petition for Civil Ase set | Porfeiture Carreney)
P"] 28 Petition for Civil Asset Forfeiture (Other)

 

[} 21 Petition for Subpoena
{Rale 28-1 (by
[22 Release Mechanics
[TT 23 Rule 27a}
(Perpetuate Testimony)
(od 24 Petition for Structured Settlement
PF] 25 Petition for Liquidation

Lien

 

 

BD. REAL PROPERTY
[_] 09 Real Property Beal {108 Quiet Title

fo] 12 Synaakt

po] o4& Sondumes

Raat

 
 

CST bt Petition for Civil Asset Forfeiture (RP)

[125 Liens: Tax / Water Consent Granted
cE int} C2140 Liens: Tax / Water Consent Denied
PF] 10 Moarigces Poreeliisurs’ Judicial Sale [L131 Tax Lien Bid OFf Certificate Consent Granted

 

et
&3
oe ee

 

fix Tare

 

CY-496/ June 2005

 
Case 1:21-cv-01071-TSC Document1-3 Filed 04/19/21 Page 14 ofa

D.C. Superior Court
03/04/2021 15:55PM
Clerk of the Court

IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
Civil Division

 

DISTRICT OF COLUMBIA,
a municipal corporation,

400 6th Street, N.W
Washington, D.C. 20001, Civil Action No.. 2921 CA 00675 B

Plaintiff,
V.
VIZION ONE, INCORPORATED

6856 EASTERN AVENUE, N.W.
WASHINGTON, D.C. 20012,

 

Defendant.

 

COMPLAINT FOR UNJUST ENRICHMENT
The District of Columbia (“District”), by its Office of the Attorney
General, brings this action against Defendant Vizion One, Incorporated (“Vizion One”),
for damages and all appropriate relief, as follows.

1. This case arises out of Vizion One’s submission of fraudulent claims to
the District’s Medicaid Program for services not actually provided or legally covered by
the Program in order to unlawfully enrich itself at the expense of the District and its
residents.

2. Vizion One engaged in an elaborate scheme to unlawfully attain funds
from the District’s Medicaid Program, administered by the District’s Department of
Health Care Finance (“DHCF”). Vizion One employed Personal Care Aides (“PCA”),
who recruited and bribed Medicaid Beneficiaries (“Beneficiaries”) to falsely claim they
needed, and received, care that was not actually needed or provided to them. Some of the

recruited Beneficiaries were not residents of the District and were provided District
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 15 of 31

addresses by Vizion One in order to fraudulently collect money from the District
Medicaid Program. As part of this scheme, Vizion One also paid kickbacks to
chiropractors to execute fraudulent treatment plans for submission to the District’s
Medicaid Program for reimbursement.

3. The District brings this action to recover funds unjustly obtained by
Vizion One at the expense of the District’s taxpayers and Medicaid Program.

Jurisdiction and Parties

4. This Court has jurisdiction over the subject matter of this action pursuant
to D.C. Code § 11-921 as this action is brought by the District. This Court has personal
jurisdiction over Defendant pursuant to D.C. Code §§ 13-422, 423(a)(1) and (3).

5. Plaintiff, the District of Columbia, a municipal corporation empowered to
sue and be sued, is the local government for the territory constituting the permanent seat
of the government of the United States. The District is represented by and through its
chief legal officer, the Attorney General for the District of Columbia. The Attorney
General has general charge and conduct of all legal business of the District and all suits
initiated by and against the District and is responsible for upholding the public interest.
D.C. Code § 1-301.81(a)(1).

6. Defendant Vizion One was a home health agency (“HHA”) that employed
PCAs to provide services to District Medicaid Beneficiaries. Vizion One was licensed as
an HHA by the District’s Department of Health.

The Medicaid Program

7. Medicaid is a healthcare program established by Congress under Title XIX

of the Social Security Act of 1965. In the District, Medicaid is jointly funded by the

federal and District governments. DHCF is the agency that administers the District’s
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 16 of 31

Medicaid Program. The District’s Medicaid Program provides healthcare coverage to
residents of the District whose incomes are below a certain financial threshold as
measured against the poverty line.

8. DHCF enters into agreements with medical providers to secure particular
Medicaid benefits. D.C. Code § 7-771.07(7). Among those benefits are PCA services.
PCA services are performed by individuals who go to a Beneficiary’s home and provide
assistance with the activities of daily living (‘ADLs”). ADLs include the ability to get in
and out of bed, bathe, dress, eat, take medication prescribed for self-administration, and
engage in toileting.

9. In the District, PCA services are provided to Beneficiaries by PCAs
employed by an HHA.

10. To be eligible to participate in the District’s Medicaid Program, HHAs are
required to abide by all federal and local laws, regulations, and District program manuals
governing Medicaid payments. To receive payments from the District Medicaid Program,
HHAs are required to submit claims, electronically or in paper form, to DHCF. As part of
the claims process, an HHA has to identify certain information related to the provision of
services including the name of the District Beneficiary, the dates of service, the type of
services provided and the corresponding Medicaid billing codes for those services, the
length of time a service is provided, and the amount of money claimed for reimbursement
from the District Medicaid Program. Beginning on or about July 2, 2012, claims had to
include the National Provider Identifier of the physician who had prescribed the PCA
services. The District’s Medicaid program only pays for services that are deemed
medically reasonable and necessary by a qualified medical professional and that are

provided as claimed.
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 17 of 31

11. During the relevant period, to receive PCA services covered by the
District’s Medicaid Program, a Beneficiary must obtain a prescription from a physician
or an advanced practice registered nurse (herein referred to as a nurse practitioner). The
District’s Medicaid Program will only reimburse PCA services if a physician or nurse
practitioner determines, after a physical examination, that the beneficiary is functionally
limited in one or more ADLs. The prescribing physician or nurse practitioner must have
an expectation that the medical, nursing, and social needs of a Beneficiary could be
adequately and safely met in the Beneficiary’s home. To reach this determination, a
physician or nurse practitioner must perform a physical examination focused on the
Beneficiary’s ability to perform ADLs and the Beneficiary’s specific living environment
and living arrangements. The prescription sets forth the recommended frequency and
duration of PCA visits.

12. After receiving a prescription, a District Medicaid Beneficiary presents the
prescription to an HHA. The HHA will assign a PCA to the Beneficiary and arrange for a
registered nurse to draft a plan of care or a plan of treatment (“POC”) after performing an
initial assessment of the Beneficiary’s functional status and needs. The POC is required
to specify the frequency, duration, and expected outcome of the PCA services, and to be
individualized to meet the Beneficiary’s needs. The POC must be approved within 30
days of the start of the provision of PCA services to the Beneficiary and must be re-
certified by the physician or nurse practitioner at least once every six months. The POC
must also be reviewed by a registered nurse at least once every sixty-two days and
updated and modified as needed to address the Beneficiary’s changing medical needs.

13. Prescriptions and POCs are only valid if signed by a licensed physician or

nurse practitioner.
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 18 of 31

14. The instructions in a prescription state that the “Physician/Nurse
Practitioner (NP) is to complete all sections [of the prescription] . . . and transit to home
health agency as the order for personal care services.” Box 12 of the prescription 1s titled
“Justification. Ordering Physician/NP Must Specify.” Box 13 of the prescription is the
certification and provides for the “Signature of Ordering Physician/NP.”

15. The last page of the POC contains a section titled “Practitioner approving
Plan of Care,” and the signatory line states “physician/nurse practitioner.”

16. According to the District of Columbia Health Occupations Revisions Act,
D.C. Code §§ 3-1201 ef seg., individuals licensed as chiropractors are neither physicians
nor advanced practice registered nurses (nurse practitioners) and cannot practice
medicine or provide prescriptions for PCA services.

Vizion One’s Scheme to Unlawfully Enrich Itself

17. From on or about January 2012 to on or about April 2014, Vizion One
engaged in a scheme to unlawfully obtain money from the District Medicaid Program by
submitting false claims for services that were invalidly authorized or never provided.

18. Vizion One employees recruited Medicaid Beneficiaries to request PCA
services that they did not need and ultimately, did not receive. Vizion One also used
Beneficiaries and other non-employees (“Recruiters”) who were paid kickbacks to recruit
new Beneficiaries into the scheme.

19. Vizion One employees and Recruiters canvassed underserved populations,
such as homeless shelters. They would find a Beneficiary and offer them cash payments
to claim they needed PCA services. Recruiters also recruited Beneficiaries outside
District agency offices, including the Department of Human Services processing centers

and the Department on Disability Services’ offices where Beneficiaries were attending to
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 19 of 31

other matters involving Medicaid enrollment or services. Once a Beneficiary agreed to
enter the scheme, the Recruiter would coordinate with a Vizion One employee to assist
the Beneficiary in getting approved for PCA services.

20. Vizion One employees and Recruiters also paid already-recruited
Beneficiaries to enlist other Beneficiaries. For example, one such Beneficiary was a
regular patient at a healthcare clinic. He was familiar with other Beneficiaries that were
also patients at the same clinic. Vizion One employees and Recruiters paid him $100 for
each Beneficiary he could recruit to falsely claim they needed PCA services.

21. If recruited Beneficiaries did not have a District address, such as homeless
Beneficiaries or those who lived outside the District, the Vizion One employee or
Recruiter would provide them with a D.C. address to qualify for in-home services
through Medicaid.

22. On occasion, Vizion One employees and Recruiters would coach the
Beneficiary on what to say to physicians and nurse practitioners to convince them that
they had a medical need for PCA services. Once the Beneficiary obtained the prescription
for PCA care, Vizion One would not provide services to the Beneficiary. Instead, a
Vizion One employee would pay the Beneficiary a sum of money, sometimes up to $200
every two weeks, to sign time sheets stating services were provided, when they were not.

23. Vizion One also recruited chiropractors to prescribe PCA services to
Beneficiaries. The recruited chiropractors were neither physicians nor nurse practitioners
and were not legally or medically qualified to prescribe these services.

24. —_-Vizion One employees would bring Beneficiaries to the chiropractors’
office for an intake examination that was required for the prescription. The chiropractor

would do a brief “examination” and would typically prescribe the maximum allowable
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 20 of 31

PCA services for eight hours a day, seven days a week, for six months. Vizion One gave
the chiropractors examples of pre-filled intake exam forms so they understood what to
write on the prescription that would qualify Beneficiaries for services.

25. After the sham examination, the Vizion One employee would take the
signed intake form back to Vizion One, which would prepare a POC. Once the POC was
created, Vizion One would send it back to the chiropractor, often via facsimile, and the
chiropractor would sign on the line designated for a “physician” signature.

26. On some occasions, Vizion One would send chiropractors prefilled forms
for initial intakes, the required six-month reexaminations, and POCs, and the
chiropractors would sign the form without ever meeting with the Beneficiary.

27. Vizion One employees paid the chiropractors cash payments up to
approximately $200 for each Beneficiary that the chiropractors prescribed services to.

28. Vizion One used these sham examinations and POCs to support and
justify their claims for payment to the District Medicaid Program.

29. During the relevant time period, a typical fraudulent prescription secured
by Vizion One translated into a POC for eight hours of PCA services every day for five
days a week or eight hours every day for seven days a week for a six-month time span. A
single prescription and POC resulted in the District’s Medicaid Program paying Vizion
One approximately $16,952.00 or $23,732.00 for PCA services that were not medically

necessary, were not properly authorized, and were not actually provided.
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 21 of 31

COUNTI
Unjust Enrichment

30. The District realleges the foregoing paragraphs of this Complaint as if
fully set forth herein.

31. This is a claim for the recovery of monies by which Defendant Vizion
One has been unjustly enriched.

32. By directly or indirectly obtaining government funds from the District
Medicaid Program to which it was not entitled, Vizion One was unjustly enriched to the
detriment of the District by over three million dollars.

Prayer for Relief

WHEREFORE, the District respectfully requests that judgment be entered in its
favor and against Defendant on its claims, and impose damages as follows:

(1) On Count I against Defendant Vizion One, awarding the District actual

damages in an amount to be determined at trial;

(2) Awarding the District interest, costs, and other recoverable expenses

permitted by law; and

(3) | Awarding the District such further and additional relief as the Court may

deem just and proper.
Jury Demand
The District of Columbia hereby demands a trial by jury on all issues triable by a

jury and by the maximum number of jurors permitted by law.
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 22 of 31

Date: March 4, 2021

Respectfully submitted,

KARL A. RACINE
Attorney General for the District of Columbia

KATHLEEN KONOPKA
Deputy Attorney General
Public Advocacy Division

/8/ Catherine A. Jackson
CATHERINE A. JACKSON
(D.C. Bar No. 1005415)
Chief, Public Integrity Section

 

/S/ Jennifer C. Jones
JENNIFER C. JONES
(D.C. Bar No. 1737225)
Senior Trial Counsel
Office of the Attorney General
400 6th Street, N.W., 10th Floor
Washington, D.C. 20001
(202) 741-8871 (email)jen.jones@dc.gov

 

Attorneys for the District of Columbia
. Case 1:21-cv-OS@perksC ohdulitknDistict oiComagiha Page 23 of 31
CIVIL DIVISION
Civil Actions Branch
800 Indiana Avenue, N.W., Suite 5000 Washington, B.C. 20001
Telephone: (202) 879-1133 Website: www.dccourts.gov

   

District of Columbia

 

 

 

Plant
V5.
Vizion One, incorporated Case Number ZUEL CR oes
_ SERVE: Donald M, Temple, Esa
Temple Law Offices | Defendant
13710 L Street, NW Suite 750
Washington, D.C. 20005 SUMMONS

To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty one (2 1) daye after service of this summons upon you,
exclusive of the day of service. If you are bemy sued as an officer or ageney of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this. summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attorney’s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

 

Jennifer Jones, Sr. Trial Counsel Clerk of the Court
Name of Plaintiff's Attorney [s arm CN.
ee oN

    

 

 

 

 

 

DC Office of the Attorney General By
Address
400 6th Street N.W. Washington, D.C. 20004
(202) 741-8871 Date.
Telephone
BSE BE BET a (202) 878-4328 Veuillez appeler au {202} 879-4828 pour une traduction Bé cd mat bai dich, h4y goi (202} 879-4828

iN CST ARM, (202) 879-4826 RIE RIMR — eatrcY Tore AeTTTd (202) 879-4828 Reker

IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER you
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO 3, 4 JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAM AGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OK FERSONAL FROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE FUDGMENT. IF YOU INTEND TO OPPOSE THIS
ACTION, DO NOY BAIL PO ANSIVER BYTHIN THE REOLIRED TIME.

Tf you wish ts talk too lawyer and feel that you cannot afferd to pay a fee to a Jawyer, promptly contact one of the offines of the
Legal Ald Society (202-G28-1) 61) or the Néjghborhoad Legal Services (202-279-8100) for help or saree to Sidie S000 at 500
Indiana Aveaue, NAW, Sr more information caneaniing places where you may ask for such help,

   

See reverse side for Spanish translation
Vea al dorso la traduccién al espafiol
sce Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 24 of 31

TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
DIVISION CIVIL
Seccién de Acciones Civiles
800 Indiana Avenue, N.W., Suite 5000, Washington, D.C, 20001
Teléfoma: (202) 879-1133 Sitio web: www.decourts.gov

 

 

 

 

Demandante
contra
WNimero de Caso:
Demandado
CITATORIO
Al susadicho Demandado:
Por a presente se ie offa a comparecer y Se le require eriregar una Contestacian 2 la Demands sdjunta, Ses en

persona o por medio de un ebogado, en ef plaxo de yeintiis (21) dias contadas después que usted haya recilide este
citaterio, exchyyendo el dia mismo de la entrega del aitaforio, Si usted esta siendo demandade en calidad de oficial o
agente del Goblemo de los Estados Unidas ao Norteamérica o del Gobierno del Distrito de Columbia, tiene usted

events (80) dias, contadds después que usted haya reciide este citaterin, para enitregay au Contestacion, Tisne que

fs

qviatle por comree una copia de su Cantestacin al shogade dela parte demandants. El sombre y direceiéa del
abogade aparecan al final de este documents. Ai ef demandado no tere abogado, tenc que enviarle af demiandante une

oapia de la Contestacion por corres a la direocion que aparece en este Citatorio.

Cy

Aousted también se le require presentar 1¢ Contestacién original al Tribunal on la Cificina S000, site on 200
Indiana Avenue, N.W., entre las. &:30-aam, ¥ 5:00 pan, de lunes a. vierries 0 entre las 9:00 a.m, y las 12:00 del mediodia

log adhados, Usted. puede presentur [a Comestacion original ente sl Jeez ya sca antes gue usted le antregae al
: = ON =

démaridante una copia de la Contestaciin o en el plazo de siete (7) dias de habesie hecho te entrega al demandante. St
usted Incumple cou presentar und Contestacién, podria digtarse an fallo en rebeldia contre wsted pare que ee: haze
efeotive el desagravio qué.se busca en la denmada.

SECRETARIO DEL TRIBUNAL

 

Nombre del abogade del Demandante

 

 

 

 

 

Por:
Drreccion - Subgesrataric
Fecha
Telétons
20S Bhs EFT BAR 02) 879-4628 Veuitiex appeler au (202} 879-4828 pour une traduction Bé od méi bai dich, hay goi (202) 878-4828
SUSSMAN 202) 879-4826 BUSS Be PRICE POD? ACTED (202) 879-4828 BRarer

IMPORTANTE: SL USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANTES
MENCIONADO O, SI LUEGO BE CONTESTAR, USTED WO COMPARECE CUANDSD LE AVISE BL, JUZGADO, PODREA
DHCTARRE UN FALLO EN REBELDIA CONTRA USTED PARA QUE SE.LE COBRE LOS DANOS ¥ PERI LACHOS LQTRO
DESAGRAVIC GUE SE BUSQUE EN LA DEMANDA, SI ESTO OCHURRE, PODIUA RETENERSELE SUS INGRESOS, ©
popeis TOMARSELE SUS BIENES PERRONALES 0 BIENES RAICES ¥ SER VENDIDOS PARA PAGAR EL FALLO. ST
USTED PRETENDE QPONERSE A ESTA ACTION, NO DEIF DE CONTESTAR Ld DEMANDS DENTRO BEL FLAG

EXIGIDE.

 

ae

 

 

     

 

&: desea cOnversat coh an abogada ¥ le parece que no pudde pegarle a uno, Lame pronto ¢ ane de nuestras aficinas del Legal Aid
Rpeiety 202-628-116) ) o al Neighborimed Legal Services (262-279-5100) para peilir avila o venga a la Oficina 5000 dsl 500
Indians Avenue, NOW, para informarse sobye ottes Ingares donde puede pedirayuda al respecto.

  

Vea ai dorso el original en inglés
See reverse side for Enghsh original

¥-311A fRev. Rhine 26171 Super. CL Civ. R.4
 

Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 25 of 31
Superior Court of the District of Columbia

CIVIL DIVISION- CIVIL ACTIONS BRANCH
(NPORMATION SHEET
District of Columbia _ Case Number: 2021 CA 00675 B

Date: March 4 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

v8
Vizion One, Incorporated ; PT] One of the defendants is being sued
in their official capacity.
ns (Please Print) ; "Relationship to Lawsuit
ennifer Jones, Sr. Trial Counsel « titetees
Finn Name: TAL Attorney for Plaintiff
DC Office of the Attorney General {WT} Self (Fro Se)
Tetephone No.: Six digit Unified Bax No.: Cl Omer
(202) 741-8871 4737225 ORME me
TYPE OF CASE: Cl Non-Pury fl § Person Jury [Ri 12 Person Jury
Demand: $ damages to be determined at trial, estimatedother: interest. attorney fees, casts and penalties as
over three milion collars | ; —_ determined by the Court
PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case Noe ge cnt Calendar 8: 6 ae
CaseNoj FR Calendar ences
NATURE OF SUIT: iCheck One Bax Gate}
A. CONTRACTS COLLECTION CASES
F101 Breach of Contract TT 14 Under $25,000 Pitt Grants Consent (116 Under $25,000 Consent Denied
[7] 02 Breach of Warranty PU] 17 OVER $25,000 Pi, Grants Consent{_] 18 OVER $25,000 Consent Denied
P"] 06 Negotiable Instrument [7] 27 insurance/Subrogation [326 insurance/Subrogation
[_] 07 Personal Property Crver $25,000 PRE Grants Consent = Over $25,000 Consent Denied
f7} 13 Employment Discrimination P71 07 Insurance/Subrogation {334 tnsurance/Subrogation
Cc 15 Special Education Fees Under $25,000 PRE Grants Consent Under $25,000 Consent Denied
{122 Motion to Confirm Arbitration
Award Cotlectiay Cases Onhy)
B. PROPERTY TORTS
[Tl OL Automobile i] 43 Bestruction of Private Property ("3 05 Trespass
[] 02 Conversion i] 64 Property Damage
C7} O7 Shoplifting, D.C. Code § 27-102 (a)
C, PERSONAL TORTS
{101 Abuse of Process [7] 1G Invasion of Privacy PTH Personal infury- (Not Automobile,
TU] 62 Alenation of Affection [UL LL Libel and Slander _ Not Malprachee)
[7] 03 Assault and Battery [7] 12 Malicious Interference Co {S$ Wrongful Death (Not Malpractice}
P| G4 Automotile- Personal Injury [0] 13 Malicious Prosecution [719 Wrongful Eviction
[7] 05 Deceit (Misrepresentation) [7] 14 Malpractice Legal [_] 20 Friendly Suit
Lo] 06 False Accusation T_]iS Maturactice Medical Gncluding Wrongfitt Death} [21 Asbestos
[_] 07 False Arrest rT] 16 Negligence- (Not Automobile, [—] 22 Toxic/Mass Torts
P] G8 Fraud Not Malpractice) f7] 23 Tobacco

CU} 24 Lead Paint

 

 

 

SEE REVERSE SIDE AND CHECK HERE Sv IF USED

CV -496/June 2015
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 26 of 31

Information Sheet, Continued

 

C, OTHERS
{} Of Accounting
(77 02 Att. Before Judgment
{7} O5 Electment
(TPO Special Writ/Warrants

(XC Code § 11-947}

{310 Tratfic Adpudication
{7 1i Writ of Replevin
{] 12 Enforce Mechanics Lien
CAL 16 Declaratory Ridgment

{7} 17 Merit Personnel Act (GEA}
(D.C. Code Title 1, Chapter 6)

CU} 18 Product Liability

[i 24 Application to Confirm, Modify,
Vacate Atbitratien Award (DC Code §

[7 29 Merit Personnel Act (OGR)}

[J 31 Housing Code Regulations

_ 32 Qui Tam

33 Whistleblower

16-4409}

 

i.
(J 03 Change of Narce
[| 06 Poreign Judgment/Domestic
[J O8 Foreign Judgment/Intemational
f"} 13 Correction of Birth Certificate
[7] 14 Correction of Marriage
Certificate

["] 15 Libel of Information
PU] i6 Enter Administrative Order as
Tdgment iD. a §

-} 802.03 th) or 32-151 9 (a
[oI 20 Master Meter (D.C. Code §

42- 3301 , et seq}

mF: x Petition for Civil Ase set | Porfeiture Carreney)
P"] 28 Petition for Civil Asset Forfeiture (Other)

 

[} 21 Petition for Subpoena
{Rale 28-1 (by
[22 Release Mechanics
[TT 23 Rule 27a}
(Perpetuate Testimony)
(od 24 Petition for Structured Settlement
PF] 25 Petition for Liquidation

Lien

 

 

BD. REAL PROPERTY
[_] 09 Real Property Beal {108 Quiet Title

fo] 12 Synaakt

po] o4& Sondumes

Raat

 
 

CST bt Petition for Civil Asset Forfeiture (RP)

[125 Liens: Tax / Water Consent Granted
cE int} C2140 Liens: Tax / Water Consent Denied
PF] 10 Moarigces Poreeliisurs’ Judicial Sale [L131 Tax Lien Bid OFf Certificate Consent Granted

 

et
&3
oe ee

 

fix Tare

 

CY-496/ June 2005

 
  

gl -cv-01071-TSC Document 1-3 Filed 04/19/21 Page 27 of 31
a SUPERIOR COURT OF THE DISTRICT OF COLUMBIA

CIVIL DIVISION Civil Actions Branch
500 Indiana Avenue, N.W., Suite 53000, Washington, D.C. 20001
Telephone: (202) 879-1133 * Website: www.dccourts.gov

DISTRICT OF COLUMBIA
Vs. C.A. No. 2021 CA 000675 B
VIZION ONE, INCORPORATED

INITIAL ORDER AND ADDENDUM

Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-1, it is hereby ORDERED as follows:

(1) This case is assigned to the judge and calendar designated below. All future filings in this case shall
bear the calendar number and the judge’s name beneath the case number in the caption.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of service on each defendant of
copies of (a) the summons, (b) the complaint, and (c) this Initial Order and Addendum. The court will dismiss
the claims against any defendant for whom such proof of service has not been filed by this deadline, unless the
court extended the time for service under Rule 4(m).

(3) Within 21 days of service (unless otherwise provided in Rule 12), each defendant must respond to the
complaint by filing an answer or other responsive pleading. The court may enter a default and a default
judgment against any defendant who does not meet this deadline, unless the court extended the deadline
under Rule 55(a).

(4) At the time stated below, all counsel and unrepresented parties shall participate in a remote hearing to
establish a schedule and discuss the possibilities of settlement. Counsel shall discuss with their clients before the
hearing whether the clients are agreeable to binding or non-binding arbitration. This order is the only notice
that parties and counsel will receive concerning this hearing.

(5) If the date or time is inconvenient for any party or counsel, the Civil Actions Branch may continue the
Conference once, with the consent of all parties, to either of the two succeeding Fridays. To reschedule the
hearing, a party or lawyer may call the Branch at (202) 879-1133. Any such request must be made at least seven
business days before the scheduled date.

No other continuance of the conference will be granted except upon motion for good cause shown.

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court’s website http://www.dccourts. gov/.

Chief Judge Anita M. Josey-Herring

Case Assigned to: Judge FERN FLANAGAN SADDLER

Date: March 5, 2021

Initial Conference: REMOTE HEARING - DO NOT COME TO COURTHOUSE
SEE REMOTE HEARING INSTRUCTIONS ATTACHED TO INITIAL ORDER

9:30 am, Friday, June 04, 2021
Location: Courtroom 100
500 Indiana Avenue N.W.
WASHINGTON, DC 20001
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 28 of 31

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

D.C. Code § 16-2821, which part of the Medical Malpractice Proceedings Act of 2006, provides, "[a]fter
action is filed in the court against a healthcare provider alleging medical malpractice, the court shall require the parties
to enter into mediation, without discovery or, if all parties agree[,] with only limited discovery that will not interfere
with the completion of mediation within 30 days of the Initial Scheduling and Settlement Conference (ISSC*"), prior to
any further litigation in an effort to reach a settlement agreement. The early mediation schedule shall be included in the
Scheduling Order following the ISSC. Unless all parties agree, the stay of discovery shall not be more than 30 days
after the ISSC."

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will notify all attornevs
and pro se partics of the date and time of the carly mediation session and the name of the assigned mediator.
Information about the carly mediation date also is available over the internet at https:/Awww:dccourts.gov/pa/. To
facilitate this process, all counsel and pro se partics in every medical malpractice case are required to confer, jointly
complete and sign an EARLY MEDITATION FORM, which must be filed no later than ten (10) calendar days prior to
the ISSC. D.C. Code § 16-2825 Two scparate Early Mediation Forms arc available. Both forms may be obtained at
www.dccourts.gov/medmalmediation. Onc form is to be used for carly mediation with a mediator from the multi-door
medical malpractice mediator roster, the second form is to be used for carly mediation with a private mediator.
Plaintiffs counsel is responsible for cFiling the form and is required to c-mail a courtesy copy to
carlymedmal@idcesc.gov. Unrepresented plaintiffs who clect not to cFile must cither mail the form to the Multi-Door
Dispute Resolution Office at, Suite 2900, 410 E Street, N.W., Washington, DC 20001, or deliver if in person if the
Office is open for in-person visits.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute Resolution
Division, with biographical information about each mediator, can be found at
www.dccourts. gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or lawyers with at least
10 years of significant experience in medical malpractice litigation. D.C. Code § 16-2823(a). If the parties cannot agree
on a mediator, the Court will appoint one. D.C. Code § 16-2823(b).

The following people are required by D.C. Code § 16-2824 to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement authority; (3) in cases
involving an insurance company, a representative of the company with settlement authority; and (4) attorneys
representing each party with primary responsibility for the case.

No later than ten (10) days afler the early mediation session has terminated, Plaintiff must eFile with the Court
a report prepared by the mediator, including a private mediator, regarding: (1) attendance; (2) whether a settlement was
reached; or, (3) if a seltllement was not reached, any agreements to narrow the scope of the dispute, limit discovery,
facilitate future settlement, hold another mediation session, or otherwise reduce the cost and ime of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is unrepresented may mail the form to the Civil Actions Branch at [address] or
deliver it in person if the Branch is open for in-person visits. The forms to be used for early mediation reports are
available al www.dccourts. gov/medmalmediation.

Chief Judge Anita M. Josey-Herring
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 29 of 31

Civil Remote Hearing Instructions for Participants

The following instructions are for participants who are scheduled to have cases heard before a Civil
Judge in a Remote Courtroom

Option1: (AUDIO ONLY/Dial-in by Phone):

Toll 1 (844) 992-4762 or (202) 860-2110, enter the Meeting ID from the attachment followed by
#, press again to enter session.

e Please callin no sooner than 5 minutes before your scheduled hearing time. Once you have
joined the session, please place your phone on mute until directed otherwise. If you should
happen to get disconnected from the call, please call back in using the phone number and access
number provided and the courtroom clerk will mute your call until the appropriate time.

If you select Option 2 or Option 3 use the Audio Alternative
Option 2: (LAPTOP/ DESKTOP USERS 1):

Open Web Browser in Google Chrome and copy and paste following address from the next page:
https://dccourts.webex.com/meet/XXXXXXXXX

Option 3: (LAPTOP/ DESKTOP USERS 2):

Open Web Browser in Google Chrome and copy and paste following address
https://dccourts.webex.com Select Join, enter the Meeting ID from the next page

AUDIO ALTERNATIVE: Instead of automatically using USE COMPUTER FOR AUDIO, select CALL-
IN and follow the CALL-IN prompt window. Use a cell phone or desk phone. You will be heard
clearer if you do not place your phone on SPEAKER. It is very important that you

enter the ACCESS ID # so that your audio is matched with your video.

 

Option 4: (Ipad/SMART PHONE/TABLET):

° Go to App Store, Download WebEx App (Cisco WebEx Meetings)

. Sign into the App with your Name and Email Address

° Select Join Meeting

e Enter address from the next page: https://dccourts.webex.com/meet/XXXXXXXXX

. Click join and make sure your microphone is muted and your video is unmuted (if you need to be
e seen). If you only need to speak and do not need to be seen, use the audio only option.

° When you are ready click “Join Meeting”. If the host has not yet started the meeting, you will be

placed in the lobby until the meeting begins.

For Technical Questions or issues Call: (202) 879-1928, Option #2
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/21 Page 30 of 31

Superior Court of the District of Columbia
Public Access for Remote Court Hearings
(Effective August 24, 2020)

The current telephone numbers for all remote hearings are: 202-860-2110 (local) or 844-992-4726
(toll free). After dialing the number, enter the WebEx Meeting ID as shown below for the courtroom.
Please click a WebEx Direct URL link below to join the hearing online.

Audio and video recording; taking pictures of remote hearings; and sharing the live or recorded
remote hearing by rebroadcasting, live-streaming or otherwise are not allowed

 

Division

Courtroom

Types of Hearings
Scheduled in
Courtroom

Public Access via WebEx

 

WebEx Direct URL

WebEx
Meeting ID

 

Auditor
Master

206

Auditor Master
Hearings

https://dccourts.webex.com/meet/ctbaudmaster

 

129 648 5606

 

Civil

100

Civil 2 Scheduling
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

https://dccourts.webex.com/meet/ctb100

 

129 846 4145

 

205

Foreclasure Matters

https://dccourts.webex.com/meet/cth205

 

129 814 7399

 

212

Civil 2 Scheduling
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

httes://dccourts.webex.com/meet/ctb212

 

129 440 9070

 

214

Title 47 Tax Liens; and
Foreclosure Hearings

ittps://dccourts.webex.cam/meet/ctb214

 

129 942 2620

 

219

Civil 2 Scheduling
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

https://dccourts.webex.com/meet/ctb219

 

129 315 2924

 

221

Civil 1 Scheduling
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

https://dccourts.webex.com/meet/cth221

 

129 493 5162

 

318

 

 

320

 

Civil 2 Scheduling
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

https://dccourts. webex.com/meet/ctb318

 

129 801 7169

 

https://decourts.webex.com/meet/ctb320

 

 

 

129 226 9879

 

 

 

 
Case 1:21-cv-01071-TSC Document 1-3 Filed 04/19/71

Page 31 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

400 Judge in Chambers https://dccourts.webex.com/meet/ctb400 129 339 7379
Matters including
Temporary Restraining
Orders, Preliminary
Injunctions and Name
Changes
415 Civil 2 Scheduling https://decourts.webex.com/meet/ctb415 129 314 3475
516 Conferences; Status, https://dccourts.webex.com/meet/ctb516 129 776 4396
517 wieden and Evidentiary https://dccourts.webex.com/meet/ctb517 129 911 6415
Hearings including
518 Bench Trials https://dccourts.webex.com/meet/ctb518 129 685 3445
519 https://dccourts.webex.com/meet/ctb519 129 705 0412
JM-4 https://dccourts.webex.com/meet/cthjm4 129 797 7557
A-47 Housing Conditions https://dccourts.webex.com/meet/ctba47 129 906 2065
Matters
B-52 Debt Collection and https://dccourts.webex.com/meet/ctbb52 129 793 4102
Landlord and Tenant
Trials
B-53 Landlord and Tenant https://dccourts.webex.com/meet/ctbb53 129 913 3728
Matters including Lease
Violation Hearings and
Post Judgment Motions
B-109 Landlord and Tenant https://dccourts.webex.com/meet/ctbb109 129 127 9276
Matters
B-119 Small Claims Hearings https://dccourts.webex.com/meet/ctbb119 129 230 4882
and Trials

 

wn

 
